DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted on 12/27/2021 has been considered by the examiner. Claim 1 is amended and claim 2 remains the same. Currently, claims 1-2 are pending and are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claim unclear.  The preamble “An infusion pipe used in an ophthalmic operation with the infusion pipe joined to a cannula attached to an eyeball” indicates subcombination of the infusion pipe (A), while in the body of the claim, particularly line 5, there is a positive recital of structure “wherein the insertion part is shorter than the cannula piercing part” indicating that the combination of the infusion pipe (A)  and the cannula with a cannula piercing part (B) is being claimed. Applicant is 
For the purpose of examination, the claim is being interpreted as the combination of A and B.
Claim 2 is being rejected by virtue of being dependent of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 20110152775 A1) in view of Yuki (WO 2016035788 A1).
Regarding claim 1, Lopez discloses an infusion pipe 603 (fig. 8, vent cannula 603, paragraph 0003, “The cutting, infusion, and aspiration functions of the handpiece may be controlled by the remote control console…”, suggesting that the vent cannula is usable in an infusion operation) used in an ophthalmic operation (paragraph 0005, “In various embodiments, a trocar cannula may be configured for insertion into an eye to facilitate insertion and removal of instruments during surgery”) with the infusion pipe 603 joined to a cannula attached to an eyeball (fig. 8, shaft 105 is part of trocar cannula 101) comprising:
an insertion part “I” to be inserted, at the time of joining to the cannula, inside a cannula piercing part “Cp”, which is a part of the cannula for piercing the eyeball (see annotated 
wherein the insertion part is shorter than the cannula piercing part (see annotated fig. 8 below, L1 of insertion part < L2 of cannula piercing part). 
but fails to teach wherein a cross-section of the insertion part is an arc shape from which a part of a circle is cut out.

    PNG
    media_image1.png
    862
    604
    media_image1.png
    Greyscale

However, Yuki teaches a cross-section of the insertion part (fig. 1A, communicating portion 21) is an arc shape (see annotated figure 1A below) from which a part of a circle is cut out (fig. 1A, slit 23).

    PNG
    media_image2.png
    781
    487
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the insertion part disclosed in Lopez with the cross section of an arc shape from which a part of a circle is cut out, as taught by Yuki, for the purpose of providing suitable configuration for improving fluid flow to the eye by decreasing the fluid resistance within the tube, (see Yuki, Translation, pg. 5, paragraph 6, “However, in the above embodiment, the slit 23 is formed in the insertion portion 21. Therefore, the nutrient can flow into the insertion portion 21 not only though the opening on the distal end side of the insertion portion 21 but also through the slit 23. Thereby, the increase in the flow resistance of a nutrient can be suppressed”), thereby increasing the flow rate going through the insertion part.
Regarding claim 2, Lopez, as modified by Yuki, disclose substantially the device disclosed in claim 1, but is silent to wherein the arc height of the cross-section of the insertion part is 30% or greater and 90% or less of the outer diameter of a virtual circular cross-section that is intact.
The property of an arc height of the cross-section of the insertion part is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The property of an arc height of the cross-section of the insertion part achieves changing flow rates through routine experimentation. For example, in Yuki, the slit 23 is described as being an additional pathway for nutrient flow in addition to the opening on the distal end of the insertion portion 21, thus increasing nutrient flow rate. It would be reasonable to say that increasing the size of the slit 23 would increase nutrient flow. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined references by adjusting the arc height of the cross-section of the insertion part such that the arc height of the cross-section of the insertion part is 30% or greater and 90% or less of the outer diameter of a virtual circular cross-section in order to optimize fluid flow rate. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument of claim 1, particularly “By contrast, Murakami discloses an instrument that extends axially though the cannula and work is done in the interior of the 
Regarding the argument of claim 1, particularly, “This sharp tip [of Yuki] is there to puncture the stopper sheet 84 of the port when the cylindrical communicating part is inserted in the port”. While the tip 22 of the communicating part 21 disclosed in Yuki is intended to pierce through a stopper sheet 84, one could still utilize the general design of the communicating part 21 with the slit 23 in order to decrease fluid resistance, and thereby increase the fluid flow rate going through the insertion part disclosed in Lopez. Further, the limitation “wherein the insertion part is shorter than the cannula piercing part” is met by Lopez.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785